                Case 2:21-cv-00123-BJR Document 22 Filed 02/03/21 Page 1 of 2




 1                                                            HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     WSOU INVESTMENTS, LLC, d/b/a BRAZOS                   No. 2:21-cv-00123-RSM
 9   LICENSING AND DEVELOPMENT,
10                                 Plaintiff,              PLAINTIFF’S JURY DEMAND
11         v.
12   F5 NETWORKS, INC.,
13                                 Defendant.
14           Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development hereby
15    elects to have all claims and issues in this matter tried by a jury.

16           DATED this 3rd day of February, 2021.
                                                     CORR CRONIN LLP
17

18                                                   s/ Blake Marks-Dias
                                                     Blake Marks-Dias, WSBA No. 28169
19                                                   Eric A. Lindberg, WSBA No. 43596
                                                     1001 Fourth Avenue, Suite 3900
20                                                   Seattle, Washington 98154
                                                     (206) 625-8600 Phone
21                                                   (206) 625-0900 Fax
                                                     bmarksdias@corrcronin.com
22                                                   elindberg@corrcronin.com
23                                                   Jonathan K. Waldrop (Admitted Pro Hac Vice)
                                                     jwaldrop@kasowitz.com
24                                                   Darcy L. Jones (Admitted Pro Hac Vice)
                                                     djones@kasowitz.com
25                                                   Marcus A. Barber (Admitted Pro Hac Vice)
                                                     mbarber@kasowitz.com
                                                                                   CORR CRONIN LLP
      PLAINTIFF’S JURY DEMAND - 1                                            1001 Fourth Avenue, Suite 3900
      (CASE NO. 2:21-cv-00123-RSM)                                           Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
            Case 2:21-cv-00123-BJR Document 22 Filed 02/03/21 Page 2 of 2




 1                                      John W. Downing (Admitted Pro Hac Vice)
                                        jdowning@kasowitz.com
 2                                      Heather S. Kim (Admitted Pro Hac Vice)
                                        hkim@kasowitz.com
 3                                      Jack Shaw (Admitted Pro Hac Vice)
                                        jshaw@kasowitz.com
 4                                      ThucMinh Nguyen (Admitted Pro Hac Vice)
                                        tnguyen@kasowitz.com
 5                                      KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
 6                                      Redwood Shores, CA 94065
                                        Telephone: (650) 453-5170
 7
                                        Paul G. Williams (Admitted Pro Hac Vice)
 8                                      pwilliams@kasowitz.com
                                        KASOWITZ BENSON TORRES LLP
 9                                      1230 Peachtree Street N.E., Suite 2445
                                        Atlanta, Georgia 30309
10                                      Telephone: (404) 260-6080

11                                      Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24
25

                                                                        CORR CRONIN LLP
     PLAINTIFF’S JURY DEMAND - 2                                  1001 Fourth Avenue, Suite 3900
     (CASE NO. 2:21-cv-00123-RSM)                                 Seattle, Washington 98154-1051
                                                                         Tel (206) 625-8600
                                                                         Fax (206) 625-0900
